October 9, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
    SOUTHWEST GALVANIZING, INC. AND LEACH & MINNICK, P.C.,
                        Appellants

NO. 14-13-00788-CV                          V.

                    EAGLE FABRICATORS, INC., Appellee
                     ________________________________

       This cause, an appeal from the judgment in favor of appellee Eagle
Fabricators, Inc., signed August 6, 2013, was heard on the transcript of the record.
We have inspected the record and find no error in the judgment, but the record
shows that appellant Leach & Minnick, P.C. is not a proper party to the appeal. We
therefore order the appeal by Leach & Minnick, P.C. DISMISSED, and we order
the judgment of the court below AFFIRMED.

       We order appellants Southwest Galvanizing, Inc. and Leach & Minick, P.C.,
jointly and severally, to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.